State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979)); see also Harmelin v.
                 Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion) (explaining
                 that the Eighth Amendment does not require strict proportionality
                 between crime and sentence; it forbids only an extreme sentence that is
                 grossly disproportionate to the crime). Brooks asserts that he expected to
                 receive a 10-year sentence, but acknowledged in his guilty plea agreement
                 that he had "not been promised or guaranteed any particular sentence by
                 anyone" and that the consequences of his guilty plea permitted the district
                 court to potentially impose a maximum sentence of 20 years. When basing
                 its decision to impose a longer sentence than that stipulated to by the
                 parties, the district court acknowledged Brooks' second psychological
                 evaluation, but chose to rely on Brooks' first psychological evaluation,
                 which determined that Brooks has a high-risk-to-reoffend. The district
                 court also noted Brooks' violent criminal past. Having considered the
                 sentence and the crime, we are not convinced that the sentence imposed is
                 so grossly disproportionate to the gravity of the offense and Brooks'
                 history of recidivism as to constitute cruel and unusual punishment.
                 Further, Brooks' sentence of 6 to 20 years falls within the parameters
                 provided by the relevant statutes, see NRS 193.330(1)(a)(1) (term of 2 to 20
                 years for attempt to commit sexual assault as defined in NRS 200.366(1),
                 (2)); Chavez v. State, 125 Nev. 328, 347-48, 213 P.3d 476, 489-90 (2009),
                 and Brooks does not allege that those statutes are unconstitutional. We
                 conclude that the district court did not abuse its discretion when
                 sentencing Brooks.
                             Brooks also contends that he signed the plea agreement based
                 on his counsel's false assurance that he would be sentenced to a term of
                 imprisonment of not more than 10 years, resulting in ineffective

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                     assistance of counsel As Brooks acknowledges, ineffective-assistance-of-
                     counsel claims generally may not be raised on direct appeal, see Feazell v.
                     State, 111 Nev. 1446, 1449, 906 P.2d 727, 729 (1995), and we decline to
                     consider it here.
                                   We conclude Brooks is not entitled to relief and we
                                   ORDER the judgment of conviction AFFIRMED.



                                                           PitlevAth,     ,J
                                               Pickering


                                                                   _    falA              J.
                     Parraguirre                                 Saitta



                     cc: Hon. Douglas W. Herndon, District Judge
                          Clark County Public Defender
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                             3
<0) 1947A    «ID40